 1   John Houston Scott, SBN 72578                                 Izaak D. Schwaiger, SBN 267888
     Scott Law Firm                                                Schwaiger Law Firm
 2   1388 Sutter Street, Suite 715                                 130 Petaluma Avenue, Suite 1A
     San Francisco, CA 94109                                       Sebastopol, CA 95472
 3   Tel: (415) 561-9601                                           Tel: (707) 595-4414
     Fax: (415) 561-9609                                           Fax: (707) 581-1983
 4   john@scottlawfirm.net                                         izaak@izaakschwaiger.com

 5   William A. Cohan, SBN 141804                                  Omar Figueroa, SBN 196650
     William A. Cohan, P.C.                                        Law Offices of Omar Figueroa
 6   P.O. Box 3448                                                 7770 Healdsburg Avenue, Suite A
     Rancho Santa Fe, CA 92067                                     Sebastopol, CA 95472
 7   Tel: (858) 832-1632                                           Tel: (707) 829-0215
     Fax: (858) 832-1845                                           Fax: (707) 861-9787
 8   bill@williamacohan.com                                        omar@alumni.stanford.edu
 9   Brian Gearinger, SBN 146125                                   Randolph Daar, SBN 88195
     Gearinger Law Group                                           Attorney at Law
10
     740 Fourth Street                                             3330 Geary Blvd., 3rd Floor East
11   Santa Rosa, CA 95404                                          San Francisco, CA 94118
     Tel: (415) 440-3102                                           Tel: (415) 986-5591
12   brian@gearingerlaw.com                                        Fax: (415) 421-1331
                                                                   rdaar@pier5law.com
13   Attorneys for EZEKIAL FLATTEN
14
     Gregory M. Fox, SBN 70876                                     Dale L. Allen, Jr., SBN 145279
15   Joanne Tran, SBN 294402                                       Kevin P. Allen, SBN 252290
     Bertrand, Fox, Elliot, Osman & Wenzel                         Allen, Glaessner, Hazelwood & Werth LLP
16   2749 Hyde Street                                              180 Montgomery Street, Suite 1200
     San Francisco, CA 94109                                       San Francisco, CA 94104
17   Tel: (415) 353-0999                                           Tel: (415) 697-2000; Fax: (415) 813-2045
     Fax: (415) 353-0990                                           dallen@aghwlaw.com;kallen@aghwlaw.com
18
     gfox@bfesf.com; pblack@bfesf.com                              Attorneys for JACY TATUM
19   Attorneys for CITY OF ROHNERT PARK

20   Bruce Kilday, SBN 66415
     Derick Konz, SBN 286902
21   Angelo, Kilday & Kilduff, LLP
     601 University Avenue, Suite 150
22
     Sacramento, CA 95825
23   Tel: (916) 564-6100
     Fax: (415) 353-0990
24   bkilday@akk-law.com; dkonz@akk-law.com
     Attorneys for JOSEPH HUFFAKER
25

26

27

28

                                              STIPULATED PROTECTIVE ORDER
               Flatten v. City of Rohnert Park, et al., USDC Northern District of CA, Case No.: 4:18-cv-06964-HSG
 1

 2
                                          UNITED STATES DISTRICT COURT
 3
                                       NORTHERN DISTRICT OF CALIFORNIA
 4

 5   EZEKIAL FLATTEN                                             Case No: 4:18-cv-06964-HSG
 6          Plaintiff,
     v.
 7                                                               STIPULATED PROTECTIVE ORDER
     CITY OF ROHNERT PARK, JACY TATUM,
 8
     JOSEPH HUFFAKER, and DOES 1-50,
 9   inclusive.

10          Defendants.

11

12

13          Plaintiff EZEKIAL FLATTEN (“FLATTEN”), Defendant CITY OF ROHNERT PARK,
14   (“THE CITY”) Defendant JACY TATUM (“TATUM”), and Defendant JOSEPH HUFFAKER
15   (“HUFFAKER”) hereby stipulate to the following proposed protective order, which is based, with

16   no deviations, on the Northern District’s model protective order for standard litigation.

17   1.     PURPOSES AND LIMITATIONS

18
            Disclosure and discovery activity in this action are likely to involve production of
19
     confidential, proprietary, or private information for which special protection from public
20
     disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
21
     Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated
22
     Protective Order. The parties acknowledge that this Order does not confer blanket protections on
23
     all disclosures or responses to discovery and that the protection it affords from public disclosure
24
     and use extends only to the limited information or items that are entitled to confidential treatment
25
     under the applicable legal principles. The parties further acknowledge, as set forth in Section
26
     12.3, below, that this Stipulated Protective Order does not entitle them to file confidential
27
     information under seal; Civil Local Rule 79-5 sets
                                                      - 1forth
                                                          - the procedures that must be followed and
28
                                                 STIPULATED PROTECTIVE ORDER
                 Flatten v. City of Rohnert Park, et al., USDC Northern District of CA, Case No.: 4:18-cv-06964-HSG
 1
     the standards that will be applied when a party seeks permission from the court to file material
 2
     under seal.
 3

 4   2.      DEFINITIONS

 5
             2.1      Challenging Party: a Party or Non-Party that challenges the designation of
 6
     information or items under this Order.
 7

 8           2.2      “CONFIDENTIAL” Information or Items: information (regardless of how it is

 9   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

10   of Civil Procedure 26(c).

11
             2.3      Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
12
     well as their support staff).
13

14           2.4      Designating Party: a Party or Non-Party that designates information or items that

15   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

16
             2.5      Disclosure or Discovery Material: all items or information, regardless of the
17
     medium or manner in which it is generated, stored, or maintained (including, among other things,
18
     testimony, transcripts, and tangible things), that are produced or generated in disclosures or
19
     responses to discovery in this matter.
20

21           2.6      Expert: a person with specialized knowledge or experience in a matter pertinent to

22   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

23   consultant in this action.

24
             2.7      House Counsel: attorneys who are employees of a party to this action. House
25
     Counsel does not include Outside Counsel of Record or any other outside counsel.
26

27           2.8    Non-Party: any natural person, partnership, corporation, association, or other legal
                                                     -2-
28   entity not named as a Party to this action.
                                                   STIPULATED PROTECTIVE ORDER
                   Flatten v. City of Rohnert Park, et al., USDC Northern District of CA, Case No.: 4:18-cv-06964-HSG
 1
            2.9       Outside Counsel of Record: attorneys who are not employees of a party to this
 2
     action but are retained to represent or advise a party to this action and have appeared in this action
 3
     on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
 4

 5          2.10      Party: any party to this action, including all of its officers, directors, employees,

 6   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

 7
            2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 8
     Material in this action.
 9

10          2.12      Professional Vendors: persons or entities that provide litigation support services

11   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

12   organizing, storing, or retrieving data in any form or medium) and their employees and

13   subcontractors.

14
            2.13      Protected Material: any Disclosure or Discovery Material that is designated as
15
     “CONFIDENTIAL.”
16

17          2.14      Receiving Party: a Party that receives Disclosure or Discovery Material from a

18   Producing Party.

19
     3.     SCOPE
20

21          The protections conferred by this Stipulation and Order cover not only Protected Material

22   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

23   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

24   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

25   However, the protections conferred by this Stipulation and Order do not cover the following

26   information: (a) any information that is in the public domain at the time of disclosure to a

27   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
                                                        -3-
28   a result of publication not involving a violation of this Order, including becoming part of the
                                                   STIPULATED PROTECTIVE ORDER
                   Flatten v. City of Rohnert Park, et al., USDC Northern District of CA, Case No.: 4:18-cv-06964-HSG
 1
     public record through trial or otherwise; and (b) any information known to the Receiving Party
 2
     prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who
 3
     obtained the information lawfully and under no obligation of confidentiality to the Designating
 4
     Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.
 5

 6   4.     DURATION

 7
            Even after final disposition of this litigation, the confidentiality obligations imposed by
 8
     this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
 9
     order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
10
     claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
11
     the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
12
     including the time limits for filing any motions or applications for extension of time pursuant to
13
     applicable law.
14

15   5.     DESIGNATING PROTECTED MATERIAL

16
            5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party
17
     or Non-Party that designates information or items for protection under this Order must take care
18
     to limit any such designation to specific material that qualifies under the appropriate standards.
19
     The Designating Party must designate for protection only those parts of material, documents,
20
     items, or oral or written communications that qualify – so that other portions of the material,
21
     documents, items, or communications for which protection is not warranted are not swept
22
     unjustifiably within the ambit of this Order.
23

24          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

25   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

26   unnecessarily encumber or retard the case development process or to impose unnecessary

27   expenses and burdens on other parties) expose the Designating Party to sanctions.
                                                     -4-
28
                                                  STIPULATED PROTECTIVE ORDER
                  Flatten v. City of Rohnert Park, et al., USDC Northern District of CA, Case No.: 4:18-cv-06964-HSG
 1
            If it comes to a Designating Party’s attention that information or items that it designated
 2
     for protection do not qualify for protection, that Designating Party must promptly notify all other
 3
     Parties that it is withdrawing the mistaken designation.
 4

 5          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

 6   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

 7   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

 8   designated before the material is disclosed or produced.

 9
            Designation in conformity with this Order requires:
10

11          (a) for information in documentary form (e.g., paper or electronic documents, but

12   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

13   Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a

14   portion or portions of the material on a page qualifies for protection, the Producing Party also

15   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

16   margins).

17
            A Party or Non-Party that makes original documents or materials available for inspection
18
     need not designate them for protection until after the inspecting Party has indicated which
19
     material it would like copied and produced. During the inspection and before the designation, all
20
     of the material made available for inspection shall be deemed “CONFIDENTIAL.” After the
21
     inspecting Party has identified the documents it wants copied and produced, the Producing Party
22
     must determine which documents, or portions thereof, qualify for protection under this Order.
23
     Then, before producing the specified documents, the Producing Party must affix the
24
     “CONFIDENTIAL” legend to each page that contains Protected Material. If only a portion or
25
     portions of the material on a page qualifies for protection, the Producing Party also must clearly
26
     identify the protected portion(s) (e.g., by making appropriate markings in the margins).
27
                                                                 -5-
28
                                                  STIPULATED PROTECTIVE ORDER
                  Flatten v. City of Rohnert Park, et al., USDC Northern District of CA, Case No.: 4:18-cv-06964-HSG
 1
            (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
 2
     Designating Party identify on the record, before the close of the deposition, hearing, or other
 3
     proceeding, all protected testimony.
 4

 5          (c) for information produced in some form other than documentary and for any other

 6   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

 7   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

 8   portion or portions of the information or item warrant protection, the Producing Party, to the

 9   extent practicable, shall identify the protected portion(s).

10
            5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
11
     designate qualified information or items does not, standing alone, waive the Designating Party’s
12
     right to secure protection under this Order for such material. Upon timely correction of a
13
     designation, the Receiving Party must make reasonable efforts to assure that the material is
14
     treated in accordance with the provisions of this Order.
15

16   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

17
            6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of
18
     confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
19
     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
20
     burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
21
     challenge a confidentiality designation by electing not to mount a challenge promptly after the
22
     original designation is disclosed.
23

24          6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution

25   process by providing written notice of each designation it is challenging and describing the basis

26   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

27   notice must recite that the challenge to confidentiality is being made in accordance with this
                                                       -6-
28   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in
                                                  STIPULATED PROTECTIVE ORDER
                  Flatten v. City of Rohnert Park, et al., USDC Northern District of CA, Case No.: 4:18-cv-06964-HSG
 1
     good faith and must begin the process by conferring directly (in voice to voice dialogue; other
 2
     forms of communication are not sufficient) within 14 days of the date of service of notice. In
 3
     conferring, the Challenging Party must explain the basis for its belief that the confidentiality
 4
     designation was not proper and must give the Designating Party an opportunity to review the
 5
     designated material, to reconsider the circumstances, and, if no change in designation is offered,
 6
     to explain the basis for the chosen designation. A Challenging Party may proceed to the next
 7
     stage of the challenge process only if it has engaged in this meet and confer process first or
 8
     establishes that the Designating Party is unwilling to participate in the meet and confer process in
 9
     a timely manner.
10

11          6.3      Judicial Intervention. If the Parties cannot resolve a challenge without court

12   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

13   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days

14   of the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

15   process will not resolve their dispute, whichever is earlier. Each such motion must be

16   accompanied by a competent declaration affirming that the movant has complied with the meet

17   and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to

18   make such a motion including the required declaration within 21 days (or 14 days, if applicable)

19   shall automatically waive the confidentiality designation for each challenged designation. In

20   addition, the Challenging Party may file a motion challenging a confidentiality designation at any

21   time if there is good cause for doing so, including a challenge to the designation of a deposition

22   transcript or any portions thereof. Any motion brought pursuant to this provision must be

23   accompanied by a competent declaration affirming that the movant has complied with the meet

24   and confer requirements imposed by the preceding paragraph.

25
            The burden of persuasion in any such challenge proceeding shall be on the Designating
26
     Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
27
     unnecessary expenses and burdens on other parties)
                                                    - 7 -may expose the Challenging Party to
28
                                                  STIPULATED PROTECTIVE ORDER
                  Flatten v. City of Rohnert Park, et al., USDC Northern District of CA, Case No.: 4:18-cv-06964-HSG
 1
     sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
 2
     file a motion to retain confidentiality as described above, all parties shall continue to afford the
 3
     material in question the level of protection to which it is entitled under the Producing Party’s
 4
     designation until the court rules on the challenge.
 5

 6   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

 7
            7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or
 8
     produced by another Party or by a Non-Party in connection with this case only for prosecuting,
 9
     defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
10
     the categories of persons and under the conditions described in this Order. When the litigation has
11
     been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
12
     DISPOSITION).
13

14          Protected Material must be stored and maintained by a Receiving Party at a location and

15   in a secure manner that ensures that access is limited to the persons authorized under this Order.

16
            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
17
     by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
18
     information or item designated “CONFIDENTIAL” only to:
19

20          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

21   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

22   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that

23   is attached hereto as Exhibit A;

24
            (b) the officers, directors, and employees (including House Counsel) of the Receiving
25
     Party to whom disclosure is reasonably necessary for this litigation and who have signed the
26
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27
                                                                 -8-
28
                                                  STIPULATED PROTECTIVE ORDER
                  Flatten v. City of Rohnert Park, et al., USDC Northern District of CA, Case No.: 4:18-cv-06964-HSG
 1
             (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
 2
     reasonably necessary for this litigation and who have signed the “Acknowledgment and
 3
     Agreement to Be Bound” (Exhibit A);
 4

 5           (d) the court and its personnel;

 6
             (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
 7
     Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
 8
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9

10           (f) during their depositions, witnesses in the action to whom disclosure is reasonably

11   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

12   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

13   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

14   bound by the court reporter and may not be disclosed to anyone except as permitted under this

15   Stipulated Protective Order.

16
             (g) the author or recipient of a document containing the information or a custodian or
17
     other person who otherwise possessed or knew the information.
18

19           8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

20                   OTHER LITIGATION

21
             If a Party is served with a subpoena or a court order issued in other litigation that compels
22
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
23
     must:
24

25           (a) promptly notify in writing the Designating Party. Such notification shall include a

26   copy of the subpoena or court order;

27
                                                                 -9-
28
                                                  STIPULATED PROTECTIVE ORDER
                  Flatten v. City of Rohnert Park, et al., USDC Northern District of CA, Case No.: 4:18-cv-06964-HSG
 1
            (b) promptly notify in writing the party who caused the subpoena or order to issue in the
 2
     other litigation that some or all of the material covered by the subpoena or order is subject to this
 3
     Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
 4

 5          (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 6   Designating Party whose Protected Material may be affected.

 7
            If the Designating Party timely seeks a protective order, the Party served with the
 8
     subpoena or court order shall not produce any information designated in this action as
 9
     “CONFIDENTIAL” before a determination by the court from which the subpoena or order
10
     issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
11
     shall bear the burden and expense of seeking protection in that court of its confidential material –
12
     and nothing in these provisions should be construed as authorizing or encouraging a Receiving
13
     Party in this action to disobey a lawful directive from another court.
14

15   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

16          LITIGATION

17
            (a) The terms of this Order are applicable to information produced by a Non-Party in this
18
     action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
19
     connection with this litigation is protected by the remedies and relief provided by this Order.
20
     Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
21
     additional protections.
22

23          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

24   Party’s confidential information in its possession, and the Party is subject to an agreement with

25   the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

26
            (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of
27
     the information requested is subject to a confidentiality
                                                      - 10 - agreement with a Non-Party;
28
                                                 STIPULATED PROTECTIVE ORDER
                 Flatten v. City of Rohnert Park, et al., USDC Northern District of CA, Case No.: 4:18-cv-06964-HSG
 1
            (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this
 2
     litigation, the relevant discovery request(s), and a reasonably specific description of the
 3
     information requested; and
 4

 5          (3) make the information requested available for inspection by the Non-Party.

 6
            (c) If the Non-Party fails to object or seek a protective order from this court within 14
 7
     days of receiving the notice and accompanying information, the Receiving Party may produce the
 8
     Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
 9
     seeks a protective order, the Receiving Party shall not produce any information in its possession
10
     or control that is subject to the confidentiality agreement with the Non-Party before a
11
     determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
12
     burden and expense of seeking protection in this court of its Protected Material.
13

14   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

15
            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
16
     Material to any person or in any circumstance not authorized under this Stipulated Protective
17
     Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
18
     unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
19
     Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
20
     made of all the terms of this Order, and (d) request such person or persons to execute the
21
     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
22

23   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

24          MATERIAL

25
            When a Producing Party gives notice to Receiving Parties that certain inadvertently
26
     produced material is subject to a claim of privilege or other protection, the obligations of the
27
     Receiving Parties are those set forth in Federal Rule
                                                       - 11 of
                                                            - Civil Procedure 26(b)(5)(B). This
28
                                                 STIPULATED PROTECTIVE ORDER
                 Flatten v. City of Rohnert Park, et al., USDC Northern District of CA, Case No.: 4:18-cv-06964-HSG
 1
     provision is not intended to modify whatever procedure may be established in an e-discovery
 2
     order that provides for production without prior privilege review. Pursuant to Federal Rule of
 3
     Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
 4
     communication or information covered by the attorney-client privilege or work product
 5
     protection, the parties may incorporate their agreement in the stipulated protective order
 6
     submitted to the court.
 7

 8   12.    MISCELLANEOUS

 9
            12.1      Right to Further Relief. Nothing in this Order abridges the right of any person to
10
     seek its modification by the court in the future.
11

12          12.2      Right to Assert Other Objections. By stipulating to the entry of this Protective

13   Order no Party waives any right it otherwise would have to object to disclosing or producing any

14   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

15   Party waives any right to object on any ground to use in evidence of any of the material covered

16   by this Protective Order.

17
            12.3      Filing Protected Material. Without written permission from the Designating Party
18
     or a court order secured after appropriate notice to all interested persons, a Party may not file in
19
     the public record in this action any Protected Material. A Party that seeks to file under seal any
20
     Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
21
     under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
22
     issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
23
     establishing that the Protected Material at issue is privileged, protectable as a trade secret, or
24
     otherwise entitled to protection under the law. If a Receiving Party's request to file Protected
25
     Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the court, then the
26
     Receiving Party may file the information in the public record pursuant to Civil Local Rule 79-5(e)
27
     unless otherwise instructed by the court.                   - 12 -
28
                                                   STIPULATED PROTECTIVE ORDER
                   Flatten v. City of Rohnert Park, et al., USDC Northern District of CA, Case No.: 4:18-cv-06964-HSG
 1
     13.    FINAL DISPOSITION
 2

 3          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

 4   Receiving Party must return all Protected Material to the Producing Party or destroy such

 5   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

 6   compilations, summaries, and any other format reproducing or capturing any of the Protected

 7   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

 8   submit a written certification to the Producing Party (and, if not the same person or entity, to the

 9   Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all

10   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

11   not retained any copies, abstracts, compilations, summaries or any other format reproducing or

12   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

13   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

14   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

15   product, and consultant and expert work product, even if such materials contain Protected

16   Material. Any such archival copies that contain or constitute Protected Material remain subject to

17   this Protective Order as set forth in Section 4 (DURATION).

18          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

19
     Dated: May 16, 2019                                            SCOTT LAW FIRM
20
                                                                    By: /s/John Houston Scott
21                                                                      John Houston Scott
                                                                        Attorneys for Plaintiff
22
                                                                        EZEKIAL FLATTEN
23

24   Dated: May 16, 2019                                            SCHWAIGER LAW FIRM

25                                                                  By: /s/Izaak D. Schwaiger
                                                                        Izaak D. Schwaiger
26                                                                      Attorneys for Plaintiff
                                                                        EZEKIAL FLATTEN
27
                                                               - 13 -
28
                                                 STIPULATED PROTECTIVE ORDER
                 Flatten v. City of Rohnert Park, et al., USDC Northern District of CA, Case No.: 4:18-cv-06964-HSG
 1
     Dated: May 16, 2019                                          WILLIAM A. COHAN, P.C.
 2
                                                                  By: /s/William A. Cohan
 3                                                                    William A. Cohan
                                                                      Attorneys for Plaintiff
 4
                                                                      EZEKIAL FLATTEN
 5

 6   Dated: May 16, 2019                                          GEARINGER LAW GROUP
 7                                                                By: /s/Brian Gearinger
                                                                     Brian Gearinger
 8
                                                                     Attorneys for Plaintiff
 9                                                                   EZEKIAL FLATTEN

10
     Dated: May 16, 2019                                          RANDOLPH DAAR, ATTORNEY AT LAW
11

12                                                                By: /s/Randolph Daar
                                                                      Randolph Daar
13
                                                                      Attorneys for Plaintiff
14                                                                    EZEKIAL FLATTEN

15
     Dated: May 16, 2019                                          LAW OFFICES OF OMAR FIGUROA
16

17                                                                By: /s/Omar Figuroa
                                                                      Omar Figuroa
18                                                                    Attorneys for Plaintiff
19                                                                    EZEKIAL FLATTEN

20
     Dated: May 16, 2019                                          BERTRAND, FOX, ELLIOTT, OSMAN
21                                                                     & WENZEL
22                                                                By: /s/Gregory M. Fox
23                                                                    Gregory M. Fox
                                                                      Attorneys for Plaintiff
24                                                                    CITY OF ROHNERT PARK

25

26

27
     //                                                      - 14 -
28
                                               STIPULATED PROTECTIVE ORDER
               Flatten v. City of Rohnert Park, et al., USDC Northern District of CA, Case No.: 4:18-cv-06964-HSG
 1   Dated: May 16, 2019                                            ALLEN, GLAESSNER, HAZELWOOD
                                                                         & WERTH LLP
 2

 3                                                                  By: /s/Dale L. Allen, Jr.
                                                                        Dale L. Allen
 4                                                                      Attorneys for Plaintiff
                                                                        JOSEPH HUFFAKER
 5

 6   Dated: May 16, 2019                                            ANGELO, KILDAY & KILDUFF, LLP

 7
                                                                    By: /s/Derick E. Konz
 8
                                                                        Derick E. Konz
 9                                                                      Attorneys for Plaintiff
                                                                        JACY TATUM
10

11
                               ELECTRONIC CASE FILING ATTESTATION
12

13          I, John Houston Scott, am the ECF user whose identification and password are being used

14   to file the foregoing documents. Pursuant to Civil Local Rule 5.1(i), I hereby attest that

15   concurrence in the filing of these documents has been obtained from each of its signatories.

16   Dated: May 16, 2019                                                      Scott Law Firm

17
                                                                              By: /s/John Houston Scott
18                                                                               John Houston Scott
19

20

21   PURSUANT TO STIPULATION, IT IS SO ORDERED.

22

23
     Dated: _________________
                6/5/2019                         _______________________________________
24                                               United States District Court Judge
25

26

27
                                                               - 15 -
28
                                                 STIPULATED PROTECTIVE ORDER
                 Flatten v. City of Rohnert Park, et al., USDC Northern District of CA, Case No.: 4:18-cv-06964-HSG
 1                                                           EXHIBIT A
 2                          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
            I, _____________________________ [print or type full name], of
 4
     _______________________ [print or type full address], declare under penalty of perjury that I
 5
     have read in its entirety and understand the Stipulated Protective Order that was issued by the
 6
     United States District Court for the Northern District of California on [date] in the case of Del
 7
     Valle v. County of Sonoma, et al.; USDC Northern District of CA Case No.: 17-cv-03611 JSW. I
 8
     agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I
 9
     understand and acknowledge that failure to so comply could expose me to sanctions and
10
     punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
11
     any information or item that is subject to this Stipulated Protective Order to any person or entity
12
     except in strict compliance with the provisions of this Order.
13
            I further agree to submit to the jurisdiction of the United States District Court for the
14
     Northern District of California for the purpose of enforcing the terms of this Stipulated Protective
15
     Order, even if such enforcement proceedings occur after termination of this action.
16
            I hereby appoint __________________________ [print or type full name] of
17
     _______________________________________ [print or type full address and telephone
18
     number] as my California agent for service of process in connection with this action or any
19
     proceedings related to enforcement of this Stipulated Protective Order.
20
            Date: ______________________________________
21

22          City and State where sworn and signed: _________________________________

23
            Printed name: _______________________________
24

25          Signature: __________________________________
26

27
                                                               - 16 -
28
                                                 STIPULATED PROTECTIVE ORDER
                 Flatten v. City of Rohnert Park, et al., USDC Northern District of CA, Case No.: 4:18-cv-06964-HSG
